

113 HR 3790 IH: To repeal the annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62.
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3790IN THE HOUSE OF REPRESENTATIVESDecember 19, 2013Mr. Miller of Florida (for himself, Mr. Barber, Mr. Benishek, Mr. Bilirakis, Mr. Bishop of Utah, Mr. Boustany, Mr. Buchanan, Mrs. Bustos, Mrs. Capps, Mr. Coffman, Mr. Cole, Mr. Cramer, Mr. Crenshaw, Mr. DeSantis, Mr. Diaz-Balart, Mr. Duncan of South Carolina, Mr. Enyart, Mr. Farenthold, Mr. Fincher, Mr. Forbes, Ms. Frankel of Florida, Mr. Franks of Arizona, Mr. Gallego, Mr. Garcia, Mr. Gibbs, Mr. Gibson, Mr. Grayson, Mr. Griffin of Arkansas, Mr. Grimm, Ms. Hanabusa, Mr. Hinojosa, Mr. Honda, Mr. Huizenga of Michigan, Mr. Hunter, Mr. Johnson of Ohio, Mr. Jones, Mr. Keating, Mr. King of New York, Mrs. Kirkpatrick, Mr. Lance, Mr. Lankford, Mr. LoBiondo, Mr. Loebsack, Mr. Sean Patrick Maloney of New York, Mr. Massie, Mr. McCaul, Mr. McKinley, Mrs. McMorris Rodgers, Mr. Meehan, Mr. Mica, Mr. Murphy of Florida, Mr. Murphy of Pennsylvania, Mr. Neugebauer, Mr. O’Rourke, Mr. Owens, Mr. Palazzo, Mr. Pearce, Ms. Pingree of Maine, Mr. Posey, Mr. Rahall, Mr. Rigell, Mr. Rogers of Alabama, Ms. Ros-Lehtinen, Mr. Ross, Mr. Ruiz, Mr. Runyan, Mr. Austin Scott of Georgia, Ms. Shea-Porter, Mr. Simpson, Ms. Sinema, Mr. Southerland, Mr. Stivers, Mr. Takano, Mr. Terry, Ms. Titus, Mr. Turner, Mr. Valadao, Mr. Vela, Mr. Walberg, Mr. Walz, Mr. Wilson of South Carolina, Mr. Wittman, Mr. Yoder, Mr. Yoho, Mr. Cook, Mr. Carter, Mr. Gene Green of Texas, and Mr. Perry) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo repeal the annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62.1.Repeal of annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62Section 403 of the Bipartisan Budget Act of 2013 is hereby repealed.